Citation Nr: 9920291	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
pension benefits.  The Board remanded this claim in November 
1998.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  The appellant has entrapment of right peroneal nerve with 
foot drop; lumbar disc disease; hypertension; Peyronie's 
disease; gunshot wound, left index finger; and cervical 
strain with a combined disability evaluation of 70 percent.

2.  The appellant possesses a twelfth grade high school 
education with one year of college.  He has occupational 
experiences in the restaurant business and as a truck driver.  
He reports having last worked on a full-time basis in 
December 1993.  

3.  The appellant's disabilities are not of such severity as 
to preclude him from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

A total rating for pension purposes based on individual 
unemployability due to the appellant's nonservice-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991); 38 C.F.R.§§ 3.340, 3.341, 3.342, 
4.15, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has determined that the appellant has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

The appellant contends that his nonservice-connected 
disabilities have rendered him unemployable.  A person shall 
be considered to be permanently and totally disabled for 
pension purposes if such a person is unemployable as a result 
of a disability which is reasonably certain to continue 
throughout the life of the disabled person, or if the person 
is suffering from (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the Secretary to be such a 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See 38 U.S.C.A. § 1502(a) (West 1991).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") analyzed the law with respect to pension entitlement 
under 38 U.S.C.A. § 1502 and set up a two-prong test for 
pension eligibility.  The Court stated that permanent and 
total disability may be shown in one of two ways: either (1) 
the veteran must be unemployable as a result of a lifetime 
disability (this is the "subjective" standard and is based 
on the veteran's individual work experience, training and 
disabilities), or (2) if not unemployable, he must suffer 
from a lifetime disability which would render it impossible 
for the "average person" with the same disability to follow 
a substantially gainful occupation (this is the "objective" 
standard).  Id. at 446.  In order to make this determination, 
the Board must apply the percentage standards of 38 C.F.R. 
§§ 4.16 and 4.17 (1998), which is the objective standard, and 
consider entitlement to extraschedular evaluations under 
38 C.F.R. § 3.321(b)(2), which is the subjective standard.  
Id.  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of ratable disabilities which are likely to be 
permanent shall be rated permanently and totally disabled.  
38 C.F.R. § 4.17.  For the purposes of pension, the 
permanence of the percentage requirements of 38 C.F.R. 4.16 
is a requisite.  Id.  Accordingly, pursuant to 4.16, total 
disability ratings for pension purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
disability, ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).

Claims of all veterans who fail to meet the percentage 
standards indicated above but who meet the basic entitlement 
criteria and are unemployable by reason of their 
disabilities, age, occupational background and other related 
factors, are entitled to consideration on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(2) (1998).

The appellant has been rated as having a 40 percent 
entrapment of right peroneal nerve with foot drop; 20 percent 
lumbar disc disease; 10 percent hypertension; 20 percent 
Peyronie's disease; 0 percent gunshot wound, left index 
finger; and 0 percent cervical strain.  The appellant's 
combined disability evaluation for his disorders is 70 
percent.  The Board notes that the appellant's disabilities 
are not permanently and totally disabling pursuant to 
38 C.F.R. § 4.15 (1998).  A total rating under § 4.15 would 
require the permanent loss of the use of both hands, of both 
feet, of one hand and one foot, or of the sight of both eyes 
as well as becoming permanently helpless or permanently 
bedridden.  It is not shown by any objective evidence that 
his disabilities of the right foot, lumbar spine, cervical 
spine, hypertension; Peyronie's disease, and gunshot wound of 
the left index finger, involve the permanent loss of use of 
his hands, feet or eyes.  See 38 C.F.R. § 4.15.  The Board 
also notes that the appellant's disabilities meet the 
percentage requirements for total disability under 38 C.F.R. 
§ 4.16(a), as the appellant has a disability that is ratable 
at 40 percent and the combined rating is 70 percent.  
Finally, the Board notes that the appellant has not contested 
the evaluations assigned to his disabilities.

The record shows that the appellant has a twelfth grade high 
school education with one year of college.  He has 
occupational experiences in the restaurant business and as a 
truck driver.  He reports having last worked on a full-time 
basis in December 1993.  However, he is employed, works from 
7:30am to 11:00am, and earns $1,200 per month.

Private medical records from June 1994 to December 1994 
reveal that the appellant had right foot drop.  His blood 
pressure readings were 160/90, 160/85, and 140/90.  

In a July 1994 VA outpatient treatment report, the appellant 
reported that he had had right foot drop for the last month.  
The appellant reported no history of low back pain or 
numbness.  The VA examiner stated that the appellant had good 
pulses in both feet bilaterally, good sensation, good plantar 
flexion in strength of 5/5, and no anterior leg pain or 
tenderness to palpation.  The VA examiner entered a 
diagnostic impression of decreased ability to dorsiflex, 
right peroneus neuropathy.  

The appellant underwent a VA examination in October 1994.  
The appellant reported that he had an acute episode of 
posterior cervical pain at the end of May 1994 without any 
known precipitating factors.  He stated that he experienced 
frequent posterior cervical pain, which was aggravated with 
movements that involved the cervical spine.  The appellant 
stated that he had no crepitation.  He stated that he 
experienced pain, tingling, and numbness in the left upper 
extremity without motor weakness.  The appellant stated that 
he developed an acute episode of right foot drop without any 
known precipitating factors.  He denied any other 
neurological symptomatology.  The VA examiner noted that the 
appellant was on medication for hypertension without any 
known complications.  The appellant reported that he had a 
gunshot wound to the proximal interphalangeal joint of the 
left index finger approximately 7 or 8 years ago with 
residual deformity and radial deviation of the joint.  The 
appellant denied any other significant illnesses.

Examination of the cardiovascular system revealed blood 
pressure of 148/72 in the sitting position.  The VA examiner 
stated that examination of the thoracic and lumbosacral spine 
was normal and that straight leg raising was normal 
bilaterally without tenderness.  Examination of the cervical 
spine was normal with normal range of motion with tenderness 
in the cervical spine on extreme motion.  Upon physical 
examination of the spine, the VA examiner stated that there 
were no postural abnormalities, no fixed deformity, and that 
the musculature of the back was normal.  The VA examiner 
stated that flexion, extension, left lateral flexion, right 
lateral flexion, rotation to the left, and rotation to the 
right in the thoracic and lumbar spine was normal without 
tenderness.

The VA examiner noted the gunshot wound residuals in the 
proximal interphalangeal joint of the left index finger and 
that the appellant was unable to flex the left index finger.  
There were no other abnormal findings.

Examination of the peripheral nerves revealed deep tendon 
reflexes were normal and equal bilaterally.  There were no 
pathological reflexes elicited.  The VA examiner stated that 
the neurological examination was normal except for the right 
foot drop and that the etiology of the right foot drop was 
unclear.  The VA examiner stated that he was unable to state 
with certainty whether the right foot drop was related to 
intrinsic brain disease, spinal cord disease/injury, cervical 
spine disease, or trauma to nerve roots versus peripheral 
neurological disorders.  Examination of the upper and lower 
extremities was normal except for right foot drop.  The 
diagnoses entered were chronic cervical strain, right foot 
drop of as yet undetermined etiology, and essential vascular 
hypertension.

In a January 1995 VA outpatient treatment report, the 
appellant reported the sudden onset of right foot drop in 
June/July 1994.  He denied associated low back pain or leg 
pain.  He stated that this improved gradually and was able to 
dorsiflex foot.  Two weeks later, he stated that he developed 
upper back pain.  The appellant stated that there was no 
radicular pain in the upper or lower extremities.  Motor 
strength was 5/5 throughout, but 4/5 for right foot 
dorsiflexion.  Sensory examination revealed mild numbness in 
the right ankle.  Gait and station was within normal limits.  
The VA examiner noted that the appellant was able to heel-toe 
walk without difficulty.  The assessment was right foot 
drop-improved and probably peripheral neuropathy.  

In February 1995, the appellant underwent EMG studies, which 
revealed entrapment neuropathy of the right peroneal nerve at 
the fibula head.  A CT scan taken of the appellant's lumbar 
spine revealed left posterior lateral osteophytic spur 
compromising the intervertebral foramina on the left at L3-
L4.  At L4-L5, and L5-S1, there were no significant 
abnormalities seen.

In February 1995, the appellant's blood pressure was 170/96.  
In April 1995, his blood pressure was 166/100.  The VA 
examiner noted that the appellant's high blood pressure had a 
poor response.  In May 1995, his blood pressure was 136/86 
and 150/88.  In June 1995, the appellant reported good 
improvement with the right foot drop.  The VA examiner noted 
the February 1995 CT scan results, as well as the EMG 
studies.  The appellant complained of occasional right lower 
back pain.  The appellant stated that there was no radicular 
pain in the lower extremities.  He stated that he felt 
stiffness in his lower back.  The VA examiner entered 
assessments of localized low back pain and status post right 
foot drop-improved.  In July 1995, the appellant's blood 
pressure was 144/88.  The appellant offered no complaints.  
The VA examiner stated that the appellant appeared well and 
that his blood pressure was fairly well controlled.  

The appellant underwent a VA examination in December 1998.  
The appellant reported that three to four years ago, he woke 
up with right foot drop, but stated that he had regained his 
strength and that it had gotten better.  He further reported 
lower back pain, which had worsened over the last two years.  
The appellant stated that the pain in the lower back would 
radiate down into his right hip and right anterolateral thigh 
area.  He denied any paresthesia in the lower extremities.  
He stated that the back pain worsened with prolonged sitting 
or driving and that standing helped to some extent.  The 
appellant reported numbness in a patchy area in the left 
shoulder region.

Motor strength examination revealed normal muscle mass, 
strength, and tone in both upper extremities.  Lower 
extremity examination revealed right lower extremity 
iliopsoas and hamstring at 4/5, while quadriceps and 
hamstrings at 4+/5, and the remaining muscles of the left 
lower extremity were 5/5.  The VA examiner stated that lower 
extremity muscle examination was somewhat limited due to the 
lower back pain.  Deep tendon reflexes were bilateral 
symmetrical and normal.  Plantar response was flexor 
bilaterally.  Sensory examination was remarkable for minimal 
impairment of vibration at the feet, but position and 
pinprick were intact.  Gait and station were within normal 
limits except that the appellant had difficulty walking on 
heels and toes on the right side.  The VA examiner noted the 
results of the February 1995 CT scan of the lumbar spine and 
the EMG results.  The diagnoses were lower back pain with 
lumbar radiculopathy, likely secondary to lumbar disc disease 
and spur; status post right foot drop which improved; and 
cervical strain.  The VA examiner stated that the appellant 
could not perform the kind of work which involved lifting 
heavy weight or pulling/pushing heavy weight, or which 
required prolonged standing or sitting.

The appellant underwent a VA examination in December 1998.  
The appellant stated that the had had low back pain for the 
last 3 years.  The VA examiner stated that examination of the 
spine revealed no postural abnormalities or fixed 
deformities.  Musculature of the back was normal.  The VA 
examiner stated that range of motion of the cervical spine 
was normal without no pain or tenderness.  The appellant had 
tenderness over the mid lumbar spine.  He had 70 degrees of 
flexion and 10 degrees extension.  The appellant's rotation 
to the right and left and flexion to the right and left were 
normal.  The VA examiner stated that the appellant had 
increase in the pain with the onset of range of motion until 
the end of it.  The VA examiner stated that flexion and 
extension were limited due to pain.  The diagnoses were 
lumbosacral spine sprain and history of cervical sprains.  
The VA examiner stated that the appellant's cervical spine 
was normal.

The appellant underwent a VA examination in December 1998.  
The appellant reported that he had developed low back pain in 
the past 6 years.  He stated that he developed right foot 
drop, hypertension, and Peyronie's disease.  He stated that 
he had an accidental self-inflicted gunshot wound to the left 
index finger 20 years ago.  There was no history of 
myocardial infarction or angina.  The appellant reported that 
he was working as a part-time restaurant worker and did not 
take a full-time job because he takes care of his children 
himself and could not afford a babysitter.  The appellant 
stated that he earned $1,200/month and that he had lost 15 to 
20 days of work over the last year as a result of low back 
pain.  His blood pressure was 150/80 sitting, 142/78 
standing, and 132/66 supine.

Examination of the genital area revealed a penis prosthesis, 
otherwise, the appellant's genitals were normal.  Examination 
of the appellant's left hand revealed a good grip in the left 
hand.  The appellant was able to push and pull and use the 
left hand normally.  The appellant was unable to oppose the 
left index finger over the mid palmar crease, and it was 
separated about one inch.  The VA examiner stated that in 
spite of this, the appellant's grip was "really good."  The 
VA examiner stated that the appellant had no movement in his 
left index proximal interphalangeal joint and distal 
interphalangeal joint due to fibrous ankylosis.  The 
appellant had moderate swelling in the left proximal 
interphalangeal joint, but it was not inflamed.  The 
diagnoses entered were essential hypertension; Peyronie's 
disease, status post penile prosthesis; and old gunshot wound 
to the left index finger-degenerative joint disease, left 
index finger.

The VA examiner stated the following:

The rating board has requested the 
patient's capacity to work.  In my 
opinion, this patient can work as a full-
time restaurant worker as stated by him.  
The patient has constant low back pain; 
however, he has adjusted to this, and he 
is able to work in spite of the pain.  
The patient's left index finger injury 
ha[s] been well compensated by adaptive 
mechanisms.  I am of the opinion that, 
currently, the patient can work as a 
full-time restaurant worker.

A VA industrial and social survey was done in December 1998.  
The VA social worker noted that the appellant had finished 
the twelfth grade and had one year of college majoring in 
architecture.  She noted that the appellant was currently 
employed at his father's restaurant/lounge business.  He 
stated that he had been in this job for six years.  Prior to 
this, he had been in the restaurant business on and off for 
the last 11 years and intermittently was a truck driver.  The 
appellant reported that his current physical condition 
limited his job duties.  He stated that he could not remain 
standing or sitting for any length of time.  The appellant 
reported that he had two children, ages five and three, and 
that they live with him.  He stated that he had no leisure 
activities, as he was an active parent.  The VA social worker 
stated that the appellant was alert, cooperative, and 
oriented to person, place, time, and situation.  The 
appellant was neatly dressed and was well groomed.  He was 
ambulatory, although the VA social worker noted that the 
appellant appeared to be uncomfortable sitting in one 
position, as he had changed positions often during the 
interview.  The appellant reported that his back pain limited 
every facet in his life.  The VA social worker stated that 
the appellant's social and occupational functioning was 
impacted by his physical limitations stemming from his back 
pain.

In a February 1999 VA Form 119, Report of Contact, it was 
indicated that the appellant had been contacted.  The 
appellant stated that he had been working at his father's 
restaurant for 15 to 20 years.  He stated that he worked five 
days a week and sometimes on the weekend.  His hours were 
from 7:30 am to 11:00am in which he would open the 
restaurant, get the money ready, and help set up.  He stated 
that he earned $1,200 per month.

The appellant's entrapment of right peroneal nerve with foot 
drop has been rated under Diagnostic Code 8521 as 40 percent 
disabling.  See 38 C.F.R. Part 4, Diagnostic Code 8521 
(1998).  The appellant has been noted to have right foot 
drop.  The appellant later reported improvements as to the 
right foot drop.  A February 1995 EMG revealed entrapment 
neuropathy of the right peroneal nerve at the fibula head.  
In December 1998, sensory examination was remarkable for 
minimal impairment of vibration of the feet.  The VA examiner 
noted that the appellant had difficulty walking on his heel 
and toes on the right side.  The 40 percent evaluation 
contemplates complete paralysis of the external popliteal 
nerve, which is manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  Id.  The Board 
concurs with the schedular evaluation for the entrapment of 
right peroneal nerve with foot drop.  The 40 percent 
evaluation is the maximum evaluation under that Diagnostic 
Code.  Id.  Thus, an evaluation in excess of 40 percent is 
not available.

The appellant's lumbar disc disease has been rated as 
20 percent disabling under Diagnostic Code 5292, which 
relates to limitation of motion of the lumbar spine.  See 
38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  In October 
1994, the VA examiner stated that examination of the 
lumbosacral spine was normal and that straight leg raising 
was normal bilaterally without tenderness.  The VA examiner 
stated that the appellant had normal range of motion in the 
lumbar spine without tenderness.  Between 1994 and 1998, the 
appellant began to develop low back pain.  He reported 
stiffness in his low back.  A CT scan taken in February 1995 
revealed left posterior lateral osteophytic spur compromising 
the intervertebral foramina on the left at L3-L4.  In 
December 1998, flexion was 70 degrees and extension was 
10 degrees.  The VA examiner stated that rotation to the 
right and left and lateral flexion and extension were normal.  
The VA examiner stated that flexion and extension were 
limited due to pain and that pain was shown from the onset of 
the range of motion to the end of it.  The 20 percent 
evaluation contemplates moderate limitation of motion.  The 
appellant's lumbar disc disease could also be evaluated under 
Diagnostic Code 5293, which would contemplate moderate 
intervertebral disc syndrome.  See 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  The Board concurs with the 
schedular evaluation for the lumbar disc disease.  An 
evaluation in excess of 20 percent would not be warranted as 
the evidence has not established that the appellant has 
severe limitation of motion or severe intervertebral disc 
syndrome.  See 38 C.F.R. Part 4, Diagnostic Code 5292, 5293.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In December 1998, it was noted that the appellant complained 
of pain from the onset of range of motion to the end of it.  
The appellant was able to flex 70 degrees and extend 
10 degrees.  However, rotation to the right and left and 
lateral flexion to the right and left were normal.  The Board 
finds that such functional impairment is indicative of no 
more than moderate functional impairment due to pain or any 
other factor and thus no more than a 20 percent evaluation is 
warranted.  The evidence of record establishes that the 
actual limitation of motion and the functional equivalent of 
limitation of motion are identical and are no more than 
moderate.

The appellant's hypertension has been rated as 10 percent 
disabling under Diagnostic Code 7101, which relates to 
hypertension.  His blood pressure readings have been 160/90, 
160/85, 140/90, 148/72, 170/96, 166/100, 150/88, 144/88, 
150/80, 142/78, and 132/66.  The rating criteria for the 
cardiovascular system were amended in January 1998.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.  The RO has considered the appellant's 
hypertension under both the old and new criteria and has 
determined that no more than a 10 percent disability 
evaluation is warranted.  The Board concurs with the 
10 percent evaluation.  Under the old criteria, a diastolic 
pressure predominantly 100 or more warrants a 10 percent 
evaluation.  Under the new criteria, when diastolic pressure 
is predominantly 100 or more, or systolic pressure of 160 or 
more, or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more without 
requires continuous medication for control, a 10 percent 
evaluation is assigned.  Here, the appellant's diastolic 
pressure readings have been 100 and less and his systolic 
pressure readings have been 170 and less and thus no more 
than a 10 percent evaluation would be warranted under either 
the old or new criteria.  A 20 percent evaluation would not 
be warranted as the appellant's diastolic pressure readings 
have not been shown to be predominantly 110 or more with 
definite symptoms or that systolic pressure readings have 
been predominantly 200 or more.

The appellant's Peyronie's disease is rated at 20 percent 
disabling under Diagnostic Code 7522, which contemplates a 
deformity of the penis with loss of erectile function.  See 
38 C.F.R. Part 4, Diagnostic Code 7522 (1998).  In December 
1998, examination of the appellant's genitals revealed a 
penis prosthesis, but otherwise his genitals were normal.  
There does not appear to be any other Diagnostic Code which 
would be applicable to the appellant's Peyronie's disease and 
under Diagnostic Code 7522, the 20 percent evaluation is the 
only assignable evaluation.  See id.  Thus, the appellant is 
at the maximum evaluation and a higher evaluation would not 
be warranted.

The appellant's gunshot wound, left index finger is rated as 
0 percent under Diagnostic Code 5225, which contemplates 
ankylosis of the index finger.  See 38 C.F.R. Part 4, 
Diagnostic Code 5225.  In October 1994, the VA examiner 
stated that the appellant was unable to flex the left index 
finger.  Other than that, there were no abnormal findings.  
In December 1998, the VA examiner stated that the appellant 
had good grip, but that he was unable to oppose the left 
index finger over the mild palmar crease, which was separated 
by about one inch.  The VA examiner noted that the appellant 
had no movement in the left index proximal interphalangeal 
joint and distal interphalangeal joint due to fibrous 
ankylosis.  Under Diagnostic Code 5225, ankylosis of the 
index finger, whether it is favorable or unfavorable, or 
whether it is the index finger in the major or minor hand, 
warrants a 10 percent evaluation.  As stated above, the RO 
has evaluated the appellant's gunshot wound, left index 
finger as 0 percent disabling.  The Board does not agree with 
the noncompensable evaluation.

The Rating Schedule provides that when one joint of a digit 
is ankylosed or limited in its motion, the determination of 
whether the digit is favorably or unfavorably ankylosed with 
be made on the basis of whether motion is possible to within 
two inches of the median transverse fold of the palm.  
38 C.F.R. § 4.71(a) (1998).  When that is possible, the 
rating will be for favorable ankylosis, otherwise, then it is 
unfavorable ankylosis.  Id.  Here, the Board finds that based 
on the above criteria, the appellant's gunshot wound, left 
index finger, warrants a 10 percent evaluation.  See id.  An 
evaluation in excess of 10 percent is not available as that 
is the maximum evaluation for both favorable and unfavorable 
ankylosis of the index finger.  Id.  The Board is aware that 
DeLuca applies to Diagnostic Codes that address limitation of 
motion.  It must be noted that the Court has never stated 
that DeLuca applies to the functional equivalent of ankylosis 
of the fingers, and thus that Board will not apply DeLuca to 
the appellant's gunshot wound, left index finger.

The appellant's cervical strain is rated as 0 percent 
disabling under Diagnostic Code 5290, which contemplates 
limitation of motion of the cervical spine.  See 38 C.F.R. 
Part 4, Diagnostic Code 5290.  In October 1994, the appellant 
stated that he experienced frequent posterior cervical pain, 
which was aggravated with movements that involved the 
cervical spine.  He further reported that he would get 
tingling and numbness in the left upper extremity.  
Examination of the cervical spine was normal with normal 
range of motion with tenderness in the cervical spine on 
extreme motion.  In December 1998, range of motion of the 
cervical spine was normal and without pain or tenderness.  
The VA examiner entered a diagnosis of history of cervical 
strains, but added that the appellant's cervical spine was 
normal.  Under Diagnostic Code 5290, limitation of motion of 
the cervical spine will be rated as 10 percent disabling when 
the limitation of motion is slight.  See id.  When the Rating 
Schedule does not provide a 0 percent evaluation for a 
Diagnostic Code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  Here, the appellant does not 
have limitation of motion.  The VA examiners noted in October 
1994 and December 1998 that the appellant had full range of 
motion.  Thus, the Board concurs with the RO's assignment of 
a 0 percent evaluation.  Because the appellant has full range 
of motion of the cervical spine, an evaluation in excess of 
0 percent would not be warranted.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In October 1994, examination of the cervical spine was normal 
with normal range of motion and no tenderness.  In December 
1998, the VA examiner stated that examination of the cervical 
spine was normal without pain or tenderness.  The Board finds 
that such findings are indicative of no functional 
impairment, and thus no more than a 0 percent evaluation is 
warranted.  The medical evidence of record establishes that 
there is no limitation of motion and no limitation of 
function.  

Therefore, the Board has determined that the appellant's 
nonservice-connected disabilities of entrapment of right 
peroneal nerve with foot drop (40 percent disabling); lumbar 
disc disease (20 percent disabling); Peyronie's disease 
(20 percent disabling); hypertension (10 percent disabling), 
gunshot wound, left index finger (10 percent disabling); and 
cervical strain (0 percent disabling) have a combined 
disability evaluation of 70  percent.  See 38 C.F.R. § 4.25 
(1998).  The Board notes that although it determined that the 
appellant's gunshot wound, left index finger, warranted a 
10 percent evaluation as opposed to the 0 percent evaluation 
assigned by the RO, it did not change his combined 
evaluation.  See id.  

After having reviewed the evidence of record, the Board 
concludes that the appellant is not unemployable according to 
the objective "average person" standard.  Although he 
clearly meets the schedular criteria for a total rating under 
38 C.F.R. §§ 4.16(a), 4.17, as he has a combined evaluation 
of 70 percent and a nonservice-connected disability evaluated 
as 40 percent.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such disease or injuries and 
their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (1998).

The Board finds that the appellant has not been shown to be 
unemployable even with his nonservice-connected disabilities.  
Specifically, in December 1998, the appellant reported to the 
VA examiner that he worked part time and that he did not work 
full time because he took care of his children and could not 
afford a babysitter.  The appellant did not state that he was 
unable to work because of his nonservice-connected 
disabilities.  The VA examiner was asked to give an opinion 
as to whether he thought that the appellant was unemployable.  
It was his determination that the appellant could work full 
time "as stated by him."  The VA examiner further stated 
that although the appellant had constant low back pain, he 
had adjusted to it and was able to work regardless of the 
pain.  The VA examiner noted that the appellant's left index 
finger had been well compensated.  At the time of the 
examination, the VA examiner noted that the appellant had a 
good left-hand grip and was able to push and pull and use the 
left hand normally.  Additionally, the appellant reported to 
the VA social worker that his job was limited by his physical 
condition; rather, she stated only that the appellant's 
social and occupational functioning was impacted by his 
physical limitations stemming from his back pain.  The VA 
social worker did not state that the appellant was 
unemployable because of his physical disabilities.  Finally, 
in a December 1998 VA examination report, the VA examiner 
stated that the appellant could not perform the kind of work 
which involved heavy lifting, pulling/pushing heavy weight, 
or which required prolonged standing or sitting.  The 
appellant has stated that his job at his father's restaurant 
entails opening up the restaurant, getting the cash ready, 
and helping set up.  Such activities do not entail heavy 
lifting, pulling/pushing heavy weight, or prolonged standing 
or sitting.  No professional has stated that the appellant is 
unable to secure and follow substantially gainful employment.  
In fact, there is evidence to the contrary.

As to the "objective standard", the Board finds that there 
is no evidence that the appellant suffers from a lifetime 
disability which would render it impossible for the "average 
person" with the same disabilities to follow a substantially 
gainful occupation.  A medical professional has stated that 
the appellant could not perform the kind of work which 
involved heavy lifting, pulling/pushing heavy weight, or 
which required prolonged standing or sitting.  That does not 
preclude all forms of employment.  The Board finds that the 
preponderance of the evidence is against the appellant's 
allegation of not being able to work.  The VA examiner, who 
stated that it was his determination that the appellant was 
able to work, had the opportunity to examine the appellant 
and his entire physical condition and made an informed 
determination (which he based in part on the appellant's 
statements to him) that the appellant was able to work 
despite his nonservice-connected disabilities.

Pursuant to the two-step test set forth in Brown, see 2 Vet. 
App at 446, the Board has also considered the provisions of 
38 C.F.R. § 3.321(b)(2); however, that regulation applies 
when the applicant for pension fails to meet the percentage 
requirements.  Here, the appellant meets the percentage 
requirement of a 70 percent combined evaluation with one 
disability being evaluated as 40 percent disabling, but based 
on the evidence of record, the Board finds that the appellant 
is not unable to secure and follow a substantially gainful 
occupation by reason of ratable disabilities which are likely 
to be permanent.  In fact, a medical professional has stated 
that the appellant, even with his disabilities, is able to 
work.  Thus, consideration of 38 C.F.R. § 3.321(b)(2) need 
not be applied.

Accordingly, the Board finds that the appellant has not 
submitted objective evidence that would support his own 
opinion that he is unemployable.  Under the circumstances of 
this case, the appellant's opinion is given little probative 
weight.  The Board concludes that the preponderance of the 
evidence is against the claim and that there is no doubt to 
be resolved.


ORDER

A permanent and total disability evaluation for pension 
purposes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

